DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Preliminary Amendment
This Office Action is responsive to a preliminary amendment filed on 01/27/2020. Claims 1-11 are pending in this application. By this Amendment, the title is amended. Applicant submits no new matter is added. An Office Action on the merits follows here below. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/27/2020, 02/11/2020 and 10/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 

Claim 9: “an image obtainment unit, a positional relationship information obtainment unit and a save processing unit”
Claim 10: “an image obtainment unit, a positional relationship information obtainment unit and a save processing unit”
Claim 11: “an image obtainment unit and an image transmitter unit”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or 
Claim 10 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claimed invention is directed to computer program per se.  See MPEP 2106(I).  A claim directed toward a non-transitory computer-readable medium having the program encoded thereon may establish a sufficient functional relationship between the program and a computer so as to remove it from the realm of “program per se”.  MPEP 2111.05(III).  Hence, adding the limitation of “stored on a non-transitory computer-readable medium” would possibly resolve this issue. Appropriate correction/clarification is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8-11 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Templeton et al. (US 9393961 B1).

Regarding Claim 1: Templeton discloses an image collection system (Refer to Figure 1 and column 7, line 63+) comprising: an image obtainment unit (Refer to column 4, line 21; “The sensor system 104 may include a number of sensors configured to sense information about an environment of the vehicle 100. For example, the sensor system 104 could include a Global Positioning System (GPS) 122, an inertial measurement unit (IMU) 124, a RADAR unit 126, a laser rangefinder/LIDAR unit 128, and a camera 130.”) configured to obtain an image of a landmark object captured by an imaging unit (Refer to column 4, line 50; “The camera 130 could include one or more devices configured to capture a plurality of images of the environment of the vehicle 100. The camera 130 could be a still camera or a video camera.”) installed on a vehicle (Refer to column 9,line 4; “FIG. 3A depicts an example scenario in which a vehicle 308 is traveling on a roadway. In the example scenario, vehicle 308 may be operating in an autonomous mode and collecting sensor data via sensor 310 and perhaps other sensor elements. In particular, a vehicle controller may use a camera (not shown) mounted on vehicle 308 to capture a plurality of images of the vehicle's environment.”) a positional relationship information obtainment unit (Refer to column 4, line 41+; “The IMU 124 could include any combination of sensors (e.g., accelerometers and gyroscopes) configured to sense position and orientation changes of the vehicle 100 based on inertial acceleration.”) configured to obtain positional relationship information representing a positional relationship between the landmark object and the vehicle when the image was captured (Refer to column 4, line 21-34; “The sensor system 104 may include a number of sensors configured to sense information about an environment of the vehicle 100. For example, the sensor system 104 could include a Global Positioning System (GPS) 122, an inertial measurement unit (IMU) 124, a RADAR unit 126, a laser rangefinder/LIDAR unit 128, and a camera 130. The sensor system 104 could also include sensors configured to monitor internal systems of the vehicle 100 (e.g., O.sub.2 monitor, fuel gauge, engine oil temperature). Other sensors are possible as well. One or more of the sensors included in sensor system 104 could be configured to be actuated separately and/or collectively in order to modify a position and/or an 
Regarding Claim 2: Templeton discloses the positional relationship information includes at least one of information representing a traveling lane on which the vehicle is traveling (Refer to column 7, line 40; “the computer system 112 could determine one or more predicted behaviors of the other vehicle. The predicted behavior could be based on several factors including the current state of the vehicle 100 (e.g., vehicle speed, current lane, etc.) and the current state of the environment of the vehicle 100 (e.g., speed limit, number of available lanes, position and relative motion of other vehicles, etc.).”) and information representing an angle formed by a direction of the landmark object with respect to a traveling direction of the vehicle (Refer to column 8, line 66; “The camera 210 could have associated optics that could be operable to provide an adjustable field of view. Further, the camera 210 could be mounted to vehicle 200 with a movable mount that could be operable to vary a pointing angle of the camera 210.”).

Regarding Claim 8: Templeton discloses an image collection method comprising: an image obtaining step (Refer to column 4, line 21; “The sensor system 104 may include a number of sensors configured to sense information about an environment of the vehicle 100. For example, the sensor system 104 could include a Global Positioning System (GPS) 122, an inertial measurement unit (IMU) 124, a RADAR unit 126, a laser rangefinder/LIDAR unit 128, and a camera 130.”) for obtaining an image of a landmark object captured by an imaging unit (Refer to column 4, line 50; “The camera 130 could include one or more devices configured to capture a plurality of images of the environment of the vehicle 100. The camera 130 could be a still camera or a video camera.”) installed on a vehicle (Refer to column 9,line 4; “FIG. 3A depicts an example scenario in which a vehicle 308 is traveling on a roadway. In the example scenario, vehicle 308 may be operating in an autonomous mode and 

Regarding Claim 9: Templeton discloses an  image collection device comprising: an image obtainment unit (Refer to column 4, line 21; “The sensor system 104 may include a number of sensors configured to sense information about an environment of the vehicle 100. For example, the sensor system 104 could include a Global Positioning System (GPS) 122, an inertial measurement unit (IMU) 124, a RADAR unit 126, a laser rangefinder/LIDAR unit 128, and a camera 130.”) configured to obtain an image of a landmark object captured by an imaging unit (Refer to column 4, line 50; “The camera 130 could include one or more devices configured to capture a plurality of images of the environment 

Regarding Claim 10: Templeton discloses a computer-readable recording medium having a program stored thereon for causing a computer to function (Refer to column 14,line 16; “The non-transitory computer readable medium could also be distributed among multiple data storage elements, which could be remotely located from each other. The computing device that executes some or all of the stored instructions could be a vehicle, such as the vehicle 200 illustrated in FIG. 2. Alternatively, the computing device that executes some or all of the stored instructions could be another computing device, such as a server.”) as: an image obtainment unit (Refer to column 4, line 

Regarding Claim 11: Templeton discloses a vehicle communication device (Refer to column 1, line 28; “an autonomous vehicle sensor system may analyze the environment of the vehicle and attempt to detect and track objects of interest.”) comprising: an image obtainment unit (Refer to column 4, line 21; “The sensor system 104 may include a number of sensors configured to sense information about an environment of the vehicle 100. For example, the sensor system 104 could include a Global Positioning System (GPS) 122, an inertial measurement unit (IMU) 124, a RADAR unit 126, a laser rangefinder/LIDAR unit 128, and a camera 130.”) configured to obtain an image of a landmark object captured by an imaging unit (Refer to column 4, line 50; “The camera 130 could include one or more devices configured to capture a plurality of images of the environment of the vehicle 100. The camera 130 could be a still camera or a video camera.”)  installed on a vehicle (Refer to column 9,line 4; “FIG. 3A depicts an example scenario in which a vehicle 308 is traveling on a roadway. In the example scenario, vehicle 308 may be operating in an autonomous mode and collecting sensor data via sensor 310 and perhaps other sensor elements. In particular, a vehicle controller may use a camera (not shown) mounted on vehicle 308 to capture a plurality of images of the vehicle's environment.”) and an image transmitter unit (Refer to column 6, lines 63-67; “Data storage 114 may contain additional instructions as well, including instructions to transmit data to, receive data from, interact with, and/or control one or more of the propulsion system 102, the sensor system 104, the control system 106, and the peripherals 108.”) configured to transmit to the center a plurality of images obtained by the image obtainment unit (Refer to column 10, lines 24-47; “FIG. 4A depicts an example image 402 captured via a camera located at position of the vehicle 308 in FIG. 3A. Image 402 is shown as including an X at the center that depicts the line of sight of the camera. In some embodiments, the camera's line of sight points along the vehicle's forward axis; however, in other embodiments, the .
Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20210365701 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665